Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to applicant’s amendment filed on 04/27/2022 to Application #16/800,751 filed on 02/25/2020 in which Claims 1-20 are pending.

Status of Claims
Claims 1-20 are pending, of which Claims 1-3 are rejected under 35 U.S.C. 103.  Claim 4 is objected to as being allowable as a whole over prior art if rewritten in independent form including all of the limitations of its base claim and any intervening claims, Claims 5-20 are considered allowable over prior art.

Applicant’s Most Recent Claim Set of 04/27/2022
Applicant’s most recent claim set of 04/27/2022 is considered to be the latest claim set under consideration by the examiner.

Prior Art Rejections - 35 USC § 102 and/or 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. US Patent Publication #2017/0237560 in view of Ranganathan US Patent #7,424,610.

Regarding Claim 1, Mueller et al. discloses:
A system, comprising: an information handling system (IHS) built by a manufacturing facility according to an original system configuration comprising hardware and/or software components included within the IHS at the manufacturing facility [(Mueller et al. Par 19 Lines 3-7; Par 22 Lines 8-11; Par 24 Lines 6-11; Par 25 Lines 1-11; Par 36 Lines 6-10; Fig 1, 3) where Mueller et al. teaches an information handling system built at a factory according to an original system configuration including initializing a trusted platform module with a unique Endorsement Key and with sealed PCR registers sealed at the factory to indicate the original hardware and/or software components included within the information handling system at the factory];
a first remote system coupled to the IHS via a network, wherein the first remote system comprises a first programmable integrated circuit that executes a first set of program instructions to track the original system configuration of the IHS, which identifies the hardware and/or software components included within the IHS at the manufacturing facility, and any changes made to the original system configuration after the IHS leaves the manufacturing facility [(Mueller et al. Par 19 Lines 3-7; Par 22 Lines 8-11; Par 24 Lines 6-11; Par 25 Lines 1-11; Par 36 Lines 6-10; Par 50 Lines 9-17; Par 61 Lines 20-28; Par 84 Lines 23-27; Par 87 Lines 1-21; Par 91 Lines 1-6; Fig 1, 3, 9) where Mueller et al. teaches a first remote system of a management service executing program instructions on a programmable integrated circuit of a secure server’s hardware processor coupled to the information handling system over a network, which tracks or verifies that no changes of the original information handling system have occurred, verifying both the hardware and software of the original information handling system via a remote attestation to the information handling system’s trusted platform module so that a comparison can be made of comparable unforgeable hash key summaries of the server made originally with an updated unforgeable hash key summaries of the current state of the server, indicating if anything has changed to the original system configuration of the information handling system after it has left the factory];

Mueller et al. does not appear to explicitly disclose:
a second remote system coupled to the IHS and the first remote system via the network, wherein the second remote system comprises a second programmable integrated circuit that executes a second set of program instructions to verify a current system configuration of the IHS after a user takes ownership of the IHS

However, Ranganathan discloses:
a second remote system coupled to the IHS and the first remote system via the network, wherein the second remote system comprises a second programmable integrated circuit that executes a second set of program instructions to verify a current system configuration of the IHS after a user takes ownership of the IHS [(Ranganathan Col 2 Lines 55-67; Col 3 Lines 1-8; Col 4 Lines 3-11; Fig 2, 3, 4, 5, 6) where Ranganathan teaches a second and a third remote computer system executing program instructions on a programmable integrated circuit of the computer system’s hardware processor coupled to an information handling system and a first remote system over a network that verifies the trustworthiness of a current system configuration of the information handling system utilizing the information handling system’s trusted platform module after the second or third remote system’s user takes control of the information handling system].

Mueller et al. and Ranganathan are analogous art because they are from the “same field of endeavor” and are from the same “problem-solving area”.  Namely, they are both from the field of “information security”.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mueller et al. and the teachings of Ranganathan by providing a second and a third remote computer system executing program instructions on a programmable integrated circuit of the computer system’s hardware processor coupled to an information handling system and a first remote system over a network that verifies the trustworthiness of a current system configuration of the information handling system utilizing the information handling system’s trusted platform module after the second or third remote system’s user takes control of the information handling system as taught by Ranganathan in the teaching described by Mueller et al..
The motivation for doing so would be to increase the usability and flexibility of Mueller et al. by providing a second and a third remote computer system executing program instructions on a programmable integrated circuit of the computer system’s hardware processor coupled to an information handling system and a first remote system over a network that verifies the trustworthiness of a current system configuration of the information handling system utilizing the information handling system’s trusted platform module after the second or third remote system’s user takes control of the information handling system as taught by Ranganathan in the teaching described by Mueller et al. so as to ensure to a new user of the information handling system that it is as originally configured and therefor trustworthy.

Regarding Claim 2, most of the limitations of this claim have been noted in the rejection of Claim 1.  Applicant is directed to the rejection of Claim 1 above.  In addition, the combination of Mueller et al. and Ranganathan discloses:
The system as recited in claim 1, wherein the first programmable integrated circuit of the first remote system executes the first set of program instructions to track the original system configuration of the IHS by generating an initial platform attribute (PA) certificate containing information specifying the original system configuration [(Mueller et al. Par 19 Lines 3-7; Par 22 Lines 8-11; Par 24 Lines 6-11; Par 25 Lines 1-11; Par 36 Lines 6-10; Par 50 Lines 9-17; Par 61 Lines 20-28; Par 84 Lines 23-27; Par 87 Lines 1-21; Par 91 Lines 1-6; Fig 1, 3, 9) where Mueller et al. teaches a first remote system of a management service executing program instructions on a programmable integrated circuit of a secure server’s hardware processor coupled to the information handling system over a network, which tracks or verifies that no changes of the original information handling system have occurred, verifying both the hardware and software of the original information handling system via a remote attestation to the information handling system’s trusted platform module so that a comparison can be made of comparable unforgeable hash key summaries of the server made originally, functioning as an initial platform attribute certificate, with an updated unforgeable hash key summaries of the current state of the server, indicating if anything has changed to the original system configuration of the information handling system after it has left the factory].

Regarding Claim 3, most of the limitations of this claim have been noted in the rejection of Claim 2.  Applicant is directed to the rejection of Claim 2 above.  In addition, the combination of Mueller et al. and Ranganathan discloses:
The system as recited in claim 2, wherein the initial PA certificate includes a system identifier that uniquely identifies the IHS and a plurality of component identifiers that identify the hardware and/or software components, included within the IHS at the manufacturing facility [(Mueller et al. Par 19 Lines 3-7; Par 22 Lines 8-11; Par 24 Lines 6-11; Par 25 Lines 1-11; Par 36 Lines 6-10; Par 50 Lines 9-17; Par 61 Lines 20-28; Par 84 Lines 23-27; Par 87 Lines 1-21; Par 91 Lines 1-6; Fig 1, 3, 9) where Mueller et al. teaches a first remote system of a management service executing program instructions on a programmable integrated circuit of a secure server’s hardware processor coupled to the information handling system over a network, which tracks or verifies that no changes of the original information handling system have occurred, verifying both the hardware and software of the original information handling system via a remote attestation to the information handling system’s trusted platform module so that a comparison can be made of comparable unforgeable hash key summaries of the server made originally, functioning as an initial platform attribute certificate which also includes the endorsement key of the included trusted platform module as a unique identifier of the information handling system, with an updated unforgeable hash key summaries of the current state of the server, indicating if anything has changed to the original system configuration of the information handling system after it has left the factory].

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable as a whole under prior art if rewritten in independent form including all of the limitations of its base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.  The examiner has found that the prior art of record does not teach, suggest, or render obvious:
an information handling system including a trusted platform module that stores a private and public endorsement key, stores a private and public platform key and stores an endorsement key certificate containing the public endorsement key, and a third programmable integrated circuit that executes a third set of program instructions to cryptographically verify the current system configuration of the information handling system by communicating with the trusted platform module and the second remote system
As recited in dependent Claim 4 when also incorporating all of the limitations of the base claim and any intervening claims.

Claims 5-20 are considered allowable over prior art.
The instant invention is directed to tracking and cryptographically verifying system configuration changes utilizing a trusted platform module.
The closest prior art, as recited, Mueller et al. US Patent Publication #2017/0237560 and Ranganathan US Patent #7,424,610, are also generally directed to various aspects of tracking and cryptographically verifying system configuration changes utilizing a trusted platform module.  However, Mueller et al. or Ranganathan does not teach or suggest, either singularly or in combination, the particular combination of steps or elements as recited in the independent claim 5.  For example, none of the cited prior art teaches or suggests the steps of:
Regarding Claim 5:
Although the combination of Mueller et al. or Ranganathan teaches tracking and cryptographically verifying system configuration changes utilizing a trusted platform module, Mueller et al. or Ranganathan fails to teach an information handling system including a trusted platform module that stores a private and public endorsement key, stores a private and public platform key and stores an endorsement key certificate containing the public endorsement key, and a third programmable integrated circuit that executes a third set of program instructions to cryptographically verify the current system configuration of the information handling system by communicating with the trusted platform module and a second remote system, the information handling system built according to an original system configuration who once it has a system configuration change after leaving its manufacturing facility, its system configuration changes are tracked by a programmable integrated circuit executing a set of program instructions to generate a supplemental platform attribute certificate containing information specifying the system configuration change
When combined with the additional limitations found in Claim 5.
Therefore Claims 5-20 of the instant application are considered allowable over the cited prior.

Response to Arguments
Applicant’s arguments filed 01/28/2022 have been fully considered but are not fully persuasive.

All previous Claim Interpretations under 112(f) appearing in the Non-Final action of 10/28/2021 are hereby removed as a result of applicant’s amendments to the Claims.

All previous Claim Objections appearing in the Non-Final action of 10/28/2021 are hereby removed as a result of applicant’s amendments to the Claims.

On Pages 11-15 of the Applicant’s Response, applicant argues that the combination of Mueller et al. and Ranganathan does not teach “a first remote system coupled to an information handling system (IHS) via a network, wherein the first remote system comprises a first programmable integrated circuit that executes a first set of program instructions to track the original system configuration of the IHS, which identifies the hardware and/or software components included within the IHS at the manufacturing facility, and any changes made to the original system configuration after the IHS leaves the manufacturing facility” in the rejection of Claim 1.
The examiner disagrees, For Claim 1, Mueller et al. teaches a first remote system of a management service executing program instructions on a programmable integrated circuit of a secure server’s hardware processor coupled to the information handling system over a network, which tracks or verifies that no changes of the original information handling system have occurred, verifying both the hardware and software of the original information handling system via a remote attestation to the information handling system’s trusted platform module so that a comparison can be made of comparable unforgeable hash key summaries of the server made originally with an updated unforgeable hash key summaries of the current state of the server, indicating if anything has changed to the original system configuration of the information handling system after it has left the factory.  Found in Muller et al.: Par 19 Lines 3-7; Par 22 Lines 8-11; Par 24 Lines 6-11; Par 25 Lines 1-11; Par 36 Lines 6-10; Par 50 Lines 9-17; Par 61 Lines 20-28; Par 84 Lines 23-27; Par 87 Lines 1-21; Par 91 Lines 1-6; Fig 1, 3, 9. 

On Page 14 of the Applicant’s Response, applicant argues that the combination of Mueller et al. and Ranganathan does not teach “the first programmable integrated circuit of the first remote system... track[s] the original system configuration of the IHS by generating an initial platform attribute (PA) certificate containing information specifying the original system configuration” in the rejection of Claim 2.
The examiner disagrees, For Claim 2, Mueller et al. teaches a first remote system of a management service executing program instructions on a programmable integrated circuit of a secure server’s hardware processor coupled to the information handling system over a network, which tracks or verifies that no changes of the original information handling system have occurred, verifying both the hardware and software of the original information handling system via a remote attestation to the information handling system’s trusted platform module so that a comparison can be made of comparable unforgeable hash key summaries of the server made originally, functioning as an initial platform attribute certificate, with an updated unforgeable hash key summaries of the current state of the server, indicating if anything has changed to the original system configuration of the information handling system after it has left the factory.  Found in Muller et al.: Par 19 Lines 3-7; Par 22 Lines 8-11; Par 24 Lines 6-11; Par 25 Lines 1-11; Par 36 Lines 6-10; Par 50 Lines 9-17; Par 61 Lines 20-28; Par 84 Lines 23-27; Par 87 Lines 1-21; Par 91 Lines 1-6; Fig 1, 3, 9.

On Page 15 of the Applicant’s Response, applicant argues that the combination of Mueller et al. and Ranganathan does not teach “wherein the initial PA certificate includes a system identifier that uniquely identifies the IHS and a plurality of component identifiers that identify the hardware and/or software components included within the IHS at the manufacturing facility” in the rejection of Claim 3.
The examiner disagrees, For Claim 3, Mueller et al. teaches a first remote system of a management service executing program instructions on a programmable integrated circuit of a secure server’s hardware processor coupled to the information handling system over a network, which tracks or verifies that no changes of the original information handling system have occurred, verifying both the hardware and software of the original information handling system via a remote attestation to the information handling system’s trusted platform module so that a comparison can be made of comparable unforgeable hash key summaries of the server made originally, functioning as an initial platform attribute certificate which also includes the endorsement key of the included trusted platform module as a unique identifier of the information handling system, with an updated unforgeable hash key summaries of the current state of the server, indicating if anything has changed to the original system configuration of the information handling system after it has left the factory.  Found in Muller et al.: Par 19 Lines 3-7; Par 22 Lines 8-11; Par 24 Lines 6-11; Par 25 Lines 1-11; Par 36 Lines 6-10; Par 50 Lines 9-17; Par 61 Lines 20-28; Par 84 Lines 23-27; Par 87 Lines 1-21; Par 91 Lines 1-6; Fig 1, 3, 9.

As a result, 35 U.S.C. 103 rejections are maintained on Independent Claim 1.

Since 35 U.S.C. 103 rejections are maintained on Independent Claim 1, they are also maintained on dependent Claims 2-3.

Therefore 35 U.S.C. 103 rejections are now maintained on Claims 1-3 of the Instant Application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hoang et al - US_20100235648: Hoang et al teaches the binding of a removable trusted platform module TPM to an information handling system.
Proudler - US_20100241836: Proudler teaches the remote configuration of computing platforms.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY HOLDER whose telephone number is 571-270-3789.  The examiner can normally be reached on Monday-Friday 10:00AM-7:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on (571) 272- 8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY W HOLDER/
Primary Examiner, Art Unit 2498